DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-17, filed 03/23/2021, with respect to the rejection(s) of claim(s) 1-14, 16-28, 30-33, 35-42 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication Number 20090054733A1 granted to Marescaux et al  in view of US Patent Publication Number 20140316432 granted to Malkowski et al. for claims  1-14, 16-20, 23-28, 31-33, 36-38, 40-43 and 45-48. Claims 21-22, 35, 39 and 49 are further rejected in view of US Patent Publication Number 2006/0095022 granted to Moll et al. See details below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16-20, 23-28, 31-33, 36-38, 40-43 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over US20090054733A1 granted to Marescaux et al (hereinafter “Marescaux”) in view of 20140316432 granted to Malkowski et al. (hereinafter “Malkowski”).

Regarding claim 1, Marescaux discloses a medical surgical device sized and shaped for insertion into a body (e.g. abstract, para 0016) comprising: at least one elongate mechanical limb comprising an elongate portion including at least the following segments (e.g. para 0021, figs 1-10) (a)-(d) sequentially arranged about a similar main central long axis of said elongate portion (e.g. para 0021, figs 1-10):(a) a support section (e.g. para 0063, “handle portion 11”); (b) (c) a rigid coupling section extending from said distal end of said tubular bendable torque transfer section (e.g. para 0089 “link member 55”); and 
(d) a flexible section extending from a distal end of said rigid coupling section, which flexible section is only bendable in a single bending plane (e.g. para 0021, 0063 “articulating portion 13”); said flexible section including a plurality of links, wherein adjacent links are coupled to each other by at least one hinge (e.g. para 0089 “joint members 51”); wherein rotating said tubular bendable torque transfer section around a tubular bendable torque transfer section long axis rotates said flexible section about a flexible section long axis thereby changing an orientation of said (e.g. para 0026, 0043, also rotating the handle would rotate the entire device) single bending plane (e.g. para 0093, figs 6-7); and wherein a long axis of said tubular bendable torque transfer section is unrestrained in possible planes of bending (e.g. para 0040, and 0074 “middle portion 12 be flexible and resilient to radial forces”) wherein said tubular bendable torque transfer section transfers torque applied to a proximal end of said tubular bendable torque transfer section to a distal end of said tubular bendable torque transfer section (e.g. para 0026); but fails to disclose and comprising: a plurality of torque transfer elements, each element comprising a plurality of beams, each beam being elongate and sufficiently thin to be elastically bendable, having a non-planar curvature; said plurality of beams defining a plurality of air filled gaps along a length of said tubular bendable torque transfer section and a plurality of apertures around a circumference of said tubular bendable
Malkowski teaches a plurality of torque transfer elements each element comprising a plurality of beams (e.g. Para. 0035 “a first segment 20 includes a plurality of articulating links 10 x and a second segment 30 includes a plurality of articulating links 10 y”); each element comprising a plurality of beams (e.g. fig. 6, section 30), each beam being elongate and sufficiently thin to be elastically bendable (e.g. Fig. 9; please note that the terms “thin and elongated” are not definitive – the examiner understands the links 10x and 10y to be “thin and elongated” as claimed in order to provide the bending characteristics as intended), having a non-planar curvature (e.g. fig. 6/9); said plurality of beams defining a plurality of air filled gaps along a length of said tubular bendable torque transfer section and a plurality of apertures around a circumference of said tubular bendable torque transfer section (e.g. figs 6 and 9, gaps between links). This would provide a plurality of links that could be arranged differently in order to provide pivoting the device in a single or multiple planes as desired (e.g. Para. 0036). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Marescaux with the teachings of Malkowski in order to provide a plurality of links that could be arranged differently in order to provide pivoting the device in a single or multiple planes as desired.

Regarding claim 2, Marescaux as modified by Malkowski (hereinafter “modified Marescaux”) renders the device according to claim 1 obvious as recited hereinafter, Marescaux teaches wherein said flexible section includes a plurality of coupled sections, each section of said plurality of coupled sections coupled to one or more adjacent section of said plurality of coupled sections by at least one hinge (e.g. fig. 7); wherein pivoting of said plurality of coupled 

 
Regarding claim 3, modified Marescaux renders the device according to claim 1 obvious as recited hereinabove, Marescaux teaches wherein said flexible section includes a plurality of coupled links; wherein pivoting of said links about said bending plane bends said flexible section (e.g. fig. 7).  

Regarding claim 4, modified Marescaux renders the device according to claim 1 obvious as recited hereinabove, Marescaux teaches wherein said flexible section is bendable in only one rotational direction around said bending plane (e.g. para 0093, figs 6-7).  

Regarding claim 5, modified Marescaux renders he device according to claim 3 obvious as recited hereinabove, Marescaux teaches wherein said flexible section includes gaps between links on one side, said side parallel to a long axis of said flexible section, of said flexible section, pivoting of links into said gaps thereby bending said flexible section in said one rotational direction (e.g. figs 6-7).  

Regarding claim 6, modified Marescaux renders the device of claim 1 obvious as recited hereinabove, Marescaux teaches wherein said tubular bendable torque transfer section transfers torque along a torque transfer axis, rotation of a portion of said tubular bendable torque transfer section about the torque transfer axis generating rotation of other portions of the tubular bendable torque transfer section about the torque transfer axis (e.g. fig 1, rotation of the handle generates torque which would be transferred through the device to the surgical tip).    

Regarding claim 7, modified Marescaux renders the device of claim 6 obvious as recited hereinabove, Marescaux teaches wherein said torque transfer axis is a long axis of said tubular bendable torque transfer section, rotation of a proximal end of said tubular bendable torque transfer section about said long axis thereby causing rotation of a distal end of said tubular bendable torque transfer section about said long axis (e.g. fig 1, rotating the handle rotates the entire device).  

Regarding claim 8, modified Marescaux renders the device of claim 6 obvious as recited hereinabove, Marescaux teaches wherein said tubular bendable torque transfer section is bendable in a plane of said torque transfer axis (e.g. para 0040, and 0074 “middle portion 12 be flexible and resilient to radial forces”).  

Regarding claim 9, modified Marescaux renders the device of claim 1 obvious as recited hereinabove, Malkowski teaches wherein said plurality of torque transfer elements are interconnected by a plurality of connectors (e.g. figs 4 and 9); Marescaux teaches wherein one or more of said plurality of elements is bendable about an axis of torque transfer (e.g. para 0074); wherein said connectors are sufficiently strong to transfer torque between said elements without plastically deforming (e.g. para 0074 “flexible and resilient to radial forces, yet substantially incompressible or deformable when subjected to axial forces.”).  

Regarding claim 10, modified Marescaux renders the device of claim 9 obvious as recited hereinabove, Marescaux teaches wherein each of said plurality of elements is bendable about said axis of torque transfer (e.g. para 0074).  

Regarding claim 11, modified Marescaux renders the device of claim 9 obvious as recited hereinabove, Marescaux teaches wherein said axis of torque transfer is said long axis of said tubular bendable torque transfer section (e.g. figs 1 and 6).  

Regarding claim 12, modified Marescaux renders the device according to claim 1 obvious as recited hereinabove, Malkowski teaches wherein one or more of said torque transfer elements bends by compression and expansion of opposing portions of the element in a direction parallel with said tubular bendable torque transfer section long axis (e.g. figs 4 and 9).  

Regarding claim 13, modified Marescaux renders the device according to claim 9 obvious as recited hereinabove, Malkowski teaches wherein each of said torque transfer elements comprises two or more portions (e.g. fig. 9, showing at least two portions), which portions are independently elastically compressible and expandable in a direction parallel to said axis of torque transfer (e.g. fig. 9).  

Regarding claim 14, modified Marescaux renders the device according to claim 9 obvious as recited hereinabove, Marescaux teaches wherein each of said torque transfer elements is rigid in a direction perpendicular to said axis of torque transfer thereby resisting twisting of said tubular bendable torque transfer section (e.g. para 0074, “The middle portion 12 is designed and constructed to be highly resistant to twisting along its length”).  

Regarding claim 16, modified Marescaux renders the device according to claim 1 obvious as recited hereinabove, wherein each of said torque transfer elements comprises two elastically compressible and expandable sections (e.g. Para. 0035 “a first segment 20 includes a plurality of articulating links 10 x and a second segment 30 includes a plurality of articulating links 10 y”, fig. 6), where said sections are disposed opposite each other; wherein adjacent elements of said tubular bendable torque transfer section are rotationally at 900 to each other (e.g. fig. 2), the tubular bendable torque transfer section thereby being bendable from a straight position in any direction perpendicular to said tubular bendable torque transfer section long axis (e.g. Para. 0036).  

Regarding claim 17, modified Marescaux renders the device according to claim 16 obvious as recited hereinabove, Malkowski teaches wherein each of said elastically compressible and expandable sections comprises two of said beams, compression of said section bringing said beams towards each other (e.g. figs 6 and 9); wherein each of said torque transfer elements thereby comprises four curved beams; wherein said four beams are connected at two points radially opposite to each other (e.g. fig. 4).  

Regarding claim 18, modified Marescaux renders the device according to claim 1 obvious as recited hereinabove, Marescaux teaches wherein each of said torque transfer elements is rigid in a direction perpendicular to said tubular bendable torque transfer section long axis (e.g. para 0074, “The middle portion 12 is designed and constructed to be highly resistant to twisting along its length”).  
  
Regarding claim 19, modified Marescaux renders the device according to claim 1 obvious as recited hereinabove, Marescaux teaches wherein said tubular bendable torque transfer section is able to transfer 0.01-1Nm of torque without plastically deforming (e.g. para 0074).  

Regarding claim 20, modified Marescaux renders the device according to claim 1 obvious as recited hereinabove, Marescaux teaches wherein said tubular bendable torque transfer section maintains an original length in straight and bent configurations (e.g. para 0074).  

Regarding claim 23, modified Marescaux renders the device according to claim 1 obvious as recited hereinabove, Marescaux teaches comprising one or more elongated elements coupled to said flexible section; wherein flexion of said flexible section is controlled by tension on said one or more elongated element (e.g. fig. 2, para 0065).


Regarding claim 24, modified Marescaux renders the device according to claim 1 obvious as recited hereinabove, Marescaux teaches comprising a second flexible section, bendable only in a single bending plane, which second flexible section defines a second flexible section hollow passageway therein; wherein said tubular bendable torque transfer section is disposed within said second flexible section hollow passageway (e.g. figs 6-7, an arbitrary portion of 13 is considered to be the second portion).

Regarding claim 25, modified Marescaux renders the device according to claim 24 obvious as recited hereinabove, Marescaux teaches wherein said second flexible section includes a plurality of coupled links; wherein pivoting of said links about said bending plane bends said second flexible section (e.g. figs 6-7, an arbitrary portion of 13 is considered to be the second portion).

Regarding claim 26, modified Marescaux renders the device according to claim 24 obvious as recited hereinabove, Marescaux teaches comprising one or more elongated element coupled to said second flexible section; wherein flexion of said second flexible section is controlled by tension on said one or more elongated element (e.g. para 0093).

Regarding claim 27, modified Marescaux renders the device according to claim 24 obvious as recited hereinabove, Marescaux teaches wherein said flexible section terminates in a tool or a connector for a tool (e.g. fig. 6, jaw members 16a-16b).


Regarding claim 28, modified Marescaux renders the device according to claim 27 obvious as recited hereinabove, Marescaux teaches wherein said tool or connector for a tool is coupled to a control portion comprising at least one inner bendable torque transfer section, said control portion extending through a hollow passageway within said flexible section and through a hollow passageway within said rigid coupling section (e.g. para 0065).

Regarding claim 31, modified Marescaux renders the device of claim 1 obvious as recited hereinabove, Malkowski teaches wherein said support section is rigid; and wherein a proportion of a sum of rigid portion lengths is 40% or more of a total mechanical limb length (e.g. fig. 1).  

Regarding claim 32, modified Marescaux renders the device of claim 1 obvious as recited hereinabove, Marescaux teaches wherein said tubular bendable torque transfer section is elastically bendable (e.g. para 0074, middle portion 12 is flexible).  

Regarding claim 33, modified Marescaux renders the device of claim 1 obvious as recited hereinabove, Marescaux teaches wherein a long axis of said tubular bendable torque transfer section is unrestrained in possible planes of bending (e.g. para 0074, middle portion 12 is flexible).  

Regarding claim 36, modified Marescaux renders the device of claim 1 obvious as recited hereinabove, Malkowski teaches wherein each of said beams is connected to an adjacent beam via diametrically opposing connectors (e.g. figs 4, 6 and 9).  

Regarding claim 37, modified Marescaux renders the device of claim 1 obvious as recited hereinabove, Marescaux teaches wherein said tubular bendable torque transfer section is bendable in more than two bending planes by compression and expansion of said apertures (e.g. para 0074, middle portion 12 is flexible).    


Regarding claim 38, modified Marescaux renders the device of claim 1 obvious as recited hereinabove, Malkowski teaches wherein said flexible section, said rigid coupling section and said tubular bendable torque transfer section are formed within a single tubular layer (e.g. fig. 10, “…is sealed by a flexible cover 60”).  


Regarding claim 40, Marescaux as modified by Malkowski and Moll render the device of claim 1 obvious as recited hereinabove, Malkowski teaches wherein each of said plurality of beams is thin enough to be elastically bent (e.g. Fig. 9; please note that the terms “thin and elongated” are not definitive – the examiner understands the links 10x and 10y to be “thin and elongated” as claimed in order to provide the bending characteristics as intended).  


Regarding claim 41, Marescaux as modified by Malkowski and Moll render the device of claim 40 obvious as recited hereinabove, Malkowski teaches wherein each of said torque transfer elements bends by bending of said beams (e.g. Fig. 9).  

Regarding claim 42, modified Marescaux render the device of claim 1 obvious as recited hereinabove, Marescaux teaches wherein torque applied to said proximal end of said torque transfer section is transferred via said plurality of beams to said distal end of said torque transfer section (e.g. para 0074).  

Regarding claim 43, modified Marescaux render the device of claim 1 obvious as recited hereinabove, Malkowski teaches wherein each of said torque transfer elements comprises two sections, each section comprising two beams, and wherein each of said torque transfer elements bends by compression and expansion of said sections in a direction parallel to said tubular bendable torque transfer section long axis and by bending of said beams (e.g. fig. 9).  

Regarding claim 45, modified Marescaux render the device of claim 1 obvious as recited hereinabove, Malkowski teaches wherein said plurality of torque transfer elements are interconnected by a plurality of integrally formed connectors sufficiently strong to transfer torque between said torque transfer elements without collapsing (e.g. fig. 9).  

Regarding claim 46, modified Marescaux render the device of claim 1 obvious as recited hereinabove, Malkowski teaches wherein said tubular bendable torque transfer section is bendable by up to at least 180 degrees (e.g. fig. 9).  

Regarding claim 47, modified Marescaux render the device of claim 1 obvious as recited hereinabove, Marescaux teaches wherein said tubular bendable torque transfer section is bendable in all directions perpendicular to the tubular bendable torque transfer section long axis (e.g. para 0074 flexible).  

Regarding claim 48, Marescaux discloses a medical surgical device sized and shaped for insertion into a body (e.g. abstract, para 0016) comprising: at least one elongate mechanical limb comprising an elongate portion including at least the following segments (e.g. para 0021, figs 1-10) (a)-(d) sequentially arranged about a similar main central long axis of said elongate portion:(a) a support section (e.g. para 0063, “handle portion 11”); (b) a tubular bendable torque transfer section extending from said support segment (e.g. para 0063 “elongated middle portion 12”), (c) a rigid coupling section extending from said distal end of said tubular bendable torque transfer section (e.g. para 0089 “link member 55”); and (d) a flexible section extending from a distal end of said rigid coupling section (e.g. para 0021, 0063 “articulating portion 13”), which flexible section is only bendable in a single bending plane  (e.g. para 0093, figs 6-7); and wherein a long axis of said tubular bendable torque transfer section is unrestrained in possible planes of bending (e.g. para 0040, and 0074 “middle portion 12 be flexible and resilient to radial forces”); wherein at least said tubular bendable torque transfer section, said rigid but fails to disclose and comprising: a plurality of torque transfer elements, each element comprising a plurality of beams, each beam being elongate and sufficiently thin to be elastically bendable, having a non-planar curvature; said plurality of beams defining a plurality of air filled gaps along a length of said tubular bendable torque transfer section and a plurality of apertures around a circumference of said tubular bendable torque transfer section.
Malkowski teaches a plurality of torque transfer elements each element comprising a plurality of beams (e.g. Para. 0035 “a first segment 20 includes a plurality of articulating links 10 x and a second segment 30 includes a plurality of articulating links 10 y”); each element comprising a plurality of beams (e.g. fig. 6, section 30), each beam being elongate and sufficiently thin to be elastically bendable (e.g. Fig. 9; please note that the terms “thin and elongated” are not definitive – the examiner understands the links 10x and 10y to be “thin and elongated” as claimed in order to provide the bending characteristics as intended), having a non-planar curvature (e.g. fig. 6/9); said plurality of beams defining a plurality of air filled gaps along a length of said tubular bendable torque transfer section and a plurality of apertures tubular bendable torque transfer section (e.g. figs 6 and 9, gaps between links) said flexible section including a plurality of links, wherein adjacent links are coupled to each other by at least one hinge (e.g. fig. 9). This would provide a plurality of links that could be arranged differently in order to provide pivoting the device in a single or multiple planes as desired (e.g. Para. 0036). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Marescaux with the teachings of Malkowski in order to provide a plurality of links that could be arranged differently in order to provide pivoting the device in a single or multiple planes as desired.


Claims 21-22, 35, 39 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over modified Marescaux as applied to claims 1-14, 16-20,25-28, 31-33, 36-38, 40-43 and 45-48 above, and further in view of US Patent Publication Number 2006/0095022 granted to Moll et al. (hereinafter “Moll”).
Regarding claim 21, modified Marescaux renders the device according to claim 1, obvious as recited hereinabove but fails to disclose wherein one or both of said tubular bendable torque transfer section and said flexible section are constructed by laser cutting said elongate portion.  
Moll discloses a robotic catheter system and laser cutting a hollow tube to form a flexible portion (e.g. para 0197-0198). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of modified Marescaux to incorporate the teaching of Moll to provide the predictable result of producing a high precision structure (e.g. para 0198, Fig.17, Fig.23).

Regarding claim 22, modified Marescaux renders the device according to claim 1, obvious as recited hereinabove but fails to disclose wherein said at elongate portion is constructed, as a whole, by laser cutting a hollow tube.  Moll teaches a robotic catheter system and laser cutting a hollow tube to form a flexible portion (e.g. para 0197-0198). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of modified Marescaux to incorporate the teaching of Moll to provide the predictable result of producing a high precision structure (e.g. para 0198, Fig.17, Fig.23).

Regarding claim 35, modified Marescaux renders the device according to claim 1, obvious as recited hereinabove but fails to disclose wherein said tubular bendable torque transfer section, rigid coupling section and flexible section are formed as a single piece.  
Moll teaches a robotic catheter system and laser cutting a hollow tube to form a flexible portion (e.g. para 0197-0198). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of modified Marescaux to incorporate the teaching of Moll to provide the predictable result of producing a high precision structure (e.g. para 0198, Fig.17, Fig.23).

Regarding claim 39, Marescaux discloses a medical surgical device sized and shaped for insertion into a body (e.g. abstract, para 0016) comprising: at least one elongate mechanical limb comprising an elongate tubular portion including at least the following segments (e.g. para 0021, figs 1-10) (a)-(d) sequentially arranged about a similar main central long axis of said elongate tubular portion:(a) a support section (e.g. para 0063, “handle portion 11”); (b) a (c) a rigid coupling section extending from said distal end of said tubular bendable torque transfersection (e.g. para 0089 “link member 55”); and (d) a flexible section extending from a distal end of said rigid coupling section (e.g. para 0021, 0063 “articulating portion 13”), which flexible section is only bendable in a single bending plane (e.g. para 0093, figs 6-7); wherein said tubular bendable torque transfer section is bendable in more than two bending planes by compression and expansion of said apertures (e.g. para 0040, and 0074 “middle portion 12 be flexible and resilient to radial forces”); wherein rotating said tubular bendable torque transfer section around a tubular bendable torque transfer section long axis rotates said flexible section about a flexible section long axis thereby changing an orientation of said single bending plane (e.g. para 0026, also rotating the handle rotates the entire device) but fails to disclose and comprising: a plurality of torque transfer elements, each element comprising a plurality of beams, each beam being thin and elongate, having a non- planar curvature; said plurality of beams defining a plurality of apertures along a length of said tubular bendable torque transfer section and a plurality of apertures around a circumference of said tubular bendable torque transfer section; wherein said tubular bendable torque transfer section transfers torque applied to a proximal end of said tubular bendable torque transfer section to a distal end of said tubular bendable torque transfersection.

Malkowski teaches a plurality of torque transfer elements each element comprising a plurality of beams (e.g. Para. 0035 “a first segment 20 includes a plurality of articulating links 10 x and a second segment 30 includes a plurality of articulating links 10 y”); each element comprising a plurality of beams (e.g. fig. 6, section 30), each beam being elongate and sufficiently thin to be elastically bendable (e.g. Fig. 9; please note that the terms “thin and elongated” are not definitive – the examiner understands the links 10x and 10y to be “thin and elongated” as claimed in order to provide the bending characteristics as intended), having a non-planar curvature (e.g. fig. 6/9); said plurality of beams defining a plurality of air filled gaps along a length of said tubular bendable torque transfer section and a plurality of apertures around a circumference of said tubular bendable torque transfer section (e.g. figs 6 and 9, gaps between links). This would provide a plurality of links that could be arranged differently in order to provide pivoting the device in a single or multiple planes as desired (e.g. Para. 0036). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Marescaux with the teachings of Malkowski in order to provide a plurality of links that could be arranged differently in order to provide pivoting the device in a single or multiple planes as desired.
Marescaux as modified by Malkowski renders the limitations above obvious but fails to disclose wherein said flexible section, said rigid coupling section and said tubular bendable torque transfer section are formedby cutting a single hollow tube to form said elongate tubular portion. Moll discloses a robotic catheter system and laser cutting a hollow tube to form a flexible portion (e.g. para 0197-0198). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Marescaux as modified by Malkowski to incorporate the teaching of Moll to provide the predictable result of producing a high precision structure (e.g. para 0198, Fig.17, Fig.23).




Regarding claim 49, modified Marescaux renders the device of claim 48 obvoius as recited hereinabove, but fails to disclose wherein said tubular bendable torque transfer section, said rigid coupling section and said flexible section are integrally formed along a same single hollow tube.  
Moll discloses a robotic catheter system and laser cutting a hollow tube to form a flexible portion (e.g. para 0197-0198). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Marescaux as modified by Malkowski to incorporate the teaching of Moll to provide the predictable result of producing a high precision structure (e.g. para 0198, Fig.17, Fig.23).


                                                                                                                                                                  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792